Citation Nr: 0528380	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a gunshot wound of the right hand.



ATTORNEY FOR THE BOARD

G. Zills, Counsel







INTRODUCTION

The veteran served on active duty in the Army from September 
1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 RO decision which denied a rating higher 
than 10 percent for the veteran's service-connected residuals 
of a gunshot wound of the right hand.  A notice of 
disagreement was received later in August 2003, and a 
statement of the case was issued in March 2004.  A 
substantive appeal was received subsequently in March 2004.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes that, in his March 2004 substantive appeal, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO (Travel Board hearing).  By letter of April 
2005, the RO notified the veteran of a Travel Board hearing 
that had been scheduled for him on May 11, 2005.  The veteran 
failed to appear for the hearing.  However, on May 24, 2005, 
the Board received a letter from the veteran explaining that 
he had failed to appear for the scheduled Travel Board 
hearing as a result of transportation difficulties and other 
circumstances outside of his control.  He requested that 
another Travel Board hearing be scheduled.

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).

If an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  No further request for a hearing 
will be granted in the same appeal unless such failure to 
appear was with good cause, and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear must be in writing, and must 
set forth the reasons for the failure to appear at the 
originally-scheduled hearing and why a timely request for 
postponement could not have been submitted.  If good cause is 
shown, the hearing will be rescheduled for the next available 
hearing date after the appellant gives notice that the 
contingency that gave rise to the failure to appear has been 
removed.  38 C.F.R. 
§ 20.702(d) (2005).

The Board finds that the veteran's inability to appear at the 
hearing due to transportation difficulties and other 
attendant circumstances which arose on the day of the hearing 
constitutes good cause for his failure to appear and for 
failing to timely request postponement; hence, his request 
for a rescheduled hearing should be honored.  Since the RO 
schedules Travel Board hearings, a remand of this matter to 
the RO is warranted.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claim and this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

The RO should reschedule, at the earliest 
available opportunity, a Travel Board 
hearing for the veteran and any 
witnesses.  The RO should notify him of 
the date and time of the hearing pursuant 
to 38 C.F.R. 
§ 20.704(b) (2005).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedure.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



	                  
_________________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


